DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 03/09/2021. Claims 1-4, 6-10, 12-13 and 15-18 are currently amended, claims 5, 11, 14 and 19-21 are cancelled.  Accordingly claims 1-4, 6-10, 12-13 and 15-18 are examined herein.
Note
Examiner wishes to point out to Applicant that claims 1-4, 6-10, 12-13 and 15-18 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-10,12-13,15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2015/157816 – of record) in view of Zahiri (US 2015/0056465 – of record) and Li (WO 2015/073322).
Regarding claim 1, Barnes teaches an apparatus (100) for forming 3D objects from a metallic powder (see Fig.1; [0001]) comprising: 
a delivery mechanism including a cold spray nozzle (nozzle (142)), the cold spray nozzle to emit a beam of metallic powder a velocity to enable the metallic powder to form a solid mass on a substrate (130) (see Figs.1-2; [0003] and [0061]); 
a positioning mechanism (i.e. a driven arm connected to a mounting adapted to hold a substrate) including …, wherein the driven arm securing and moving the substrate with respect to the delivery mechanism, capable to so as to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate (see [0042-0043]).
However, Barnes does not explicitly teach positioning mechanism including a robotic arm including a five axis computer numerical controlled (CNC) frame or six axis industrial arm, the robotic arm to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate.
In the same field of endeavor, metallic powder manufacturing apparatuses, Zahiri teaches a cold spray system used to deposit titanium powder on a suitably shaped scaffold, comprises a nozzle for delivering a jet of titanium particles (8) into a substrate (i.e. scaffold (9)) attached to a robotic arm (10) that is moveable under computer control, wherein the robotic arm is capable to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate (see Fig.1;[0057-0058],[0069],[0075],[0085] and [0098]).
Since Barnes teaches a positioning mechanism (arm (146)) to control a movement of the delivery mechanism (cold spray nozzle (142)) in a plane perpendicular to the preform axis of rotation and the cold spray nozzle is controlled by a multi-axis robot arm (see Fig.2; [0010], [0017-0020], and [0029]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have  a computer numerical controlled (CNC) robotic arm, wherein the robotic arm capable to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate as taught by Zahiri in order to adjust the position of substrate automatically (see [0057-0058], [0075] and [0098]).
The combination of Barnes and Zahiri does not teach the robotic arm including a five axis computer numerical controlled (CNC) frame or six axis industrial arm.
In the same field of endeavor, 3D printing, Li teaches  a robotic 3D printing system has a six degree of freedom (DOF) robot arm (12) that holds the platform (16) on which the 3D part (15) is built on, wherein the system uses the dexterity of the 6 DOF robot to move and rotate the platform relative to the 3D printing head (18); and the robot (12) is controlled by a computer (see abstract; Fig.1and claims 5-7). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Barnes and Zahiri with a robotic arm including a five axis computer numerical controlled (CNC) frame or six axis industrial arm as taught by Li in order to provide robot movement that can be calibrated to improve the accuracy and efficiency for high precision 3D part printing (see Abstract).
Modified Barnes further teaches a control system to control the positioning mechanism (arm (146)) to control a movement of the delivery mechanism (cold spray nozzle (142)) in a plane perpendicular to the preform axis of rotation (see Fig.2; [0010], [0017-0020], and [0029]) and Li further teaches the robot (12) is controlled by a computing device connected to the robot (see claims 5-7), thus one having ordinary skill in the art would envision that multi-axis robot arm requires a computer control system in order to provide robot movement that can be calibrated to improve the accuracy and efficiency for high precision 3D part printing (see Abstract of Li).
Regarding claim 2, Barnes further teaches the apparatus, wherein the metallic powder moves from the delivery mechanism to the substrate at a speed of 200 m/s to 2000m/s (see [0003]).
Regarding claim 3, Barnes further teaches the apparatus, wherein the metallic powder comprises a pure metal powder or an alloyed metal powder, atomized to an average size of between 5 and 50 microns in diameter (see [0001] and [0039]).   
claim 4, Barnes further teaches the apparatus, wherein the metallic powder is at a temperature of between 0°C and 500°C (i.e. typical the temperature for cold spraying) (see [0043]).
Regarding claim 6, Barnes further teaches the apparatus, wherein the positioning mechanism (mounting arrangement (134)) is capable to move the substrate (130) with respect to the delivery mechanism (142) (see Fig.2; [0060-0061]).
Regarding claim 7, Barnes further teaches the apparatus, wherein the positioning mechanism (146) is capable to move the delivery mechanism (142) with respect to the substrate (130) (see Figs.1-2; [0063]).
Regarding claim 8, Barnes further teaches the apparatus, wherein the positioning mechanism (arm (146)) is capable to maintain or adjust a vertical and a horizontal spacing between the delivery mechanism (142) and the substrate (130) (see Figs.1-2).
Regarding claim 9, Barnes further teaches the apparatus, wherein the positioning mechanism (arm (146) and a mounting arrangement (134)) is capable to maintain or adjust an angular relationship between the delivery mechanism (142) and the substrate (130) in at least two axes (see Figs.1-2).
Regarding claim 10, the combination of Barnes, Zahiri and Li further teaches the apparatus, wherein the robotic arm is capable to secure and moves the substrate (130) with respect to the delivery mechanism such that the 3D object is formed by applying a sequence of layers, wherein each layer of the sequence of layers is formed of the metallic powder (see [0009-0010] and [0050] of Barnes and Fig. 1; Pages 2-3 of Li).
Regarding claim 12, Barnes further teaches the apparatus, wherein the positioning mechanism (driven arm) further include a gripping mechanism (a mounting arrangement (134)) capable to grip the substrate (130) (see Figs.1-2; [0050] and [0061]).
Regarding claim 13, Zahiri further teaches apparatus, wherein the computerized system sends control signals to the delivery mechanism (nozzle (7)) and the positioning mechanism dependent on the 3D object being to be formed (see Fig.1; [0057-0058] and [0098]).
Regarding claim 15, Since Zahiri further teaches apparatus, further comprising an enclosure (1) disposed around the cold spray nozzle and the robotic arm (10) (see Fig.1; [0085]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the 
Regarding claim 17, Barnes further teaches the apparatus, wherein the positioning mechanism further includes a substrate gripper which facilitates automated ejection of the 3D object when complete (see [0034] and [0069]).
Regarding claim 18,
Barnes further teaches the apparatus, wherein the positioning mechanism (134) further includes a screw or a belt driven axes mounted on linear guide rails, mounted either to the substrate (136) or to the delivery mechanism (142), one or the other being held stationary, or where both the substrate and the delivery mechanism are mounted to separate axes (see Fig.2; [0059-0060]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2015/157816 – of record) in view of Zahiri (US 2015/0056465 – of record) and Li (WO 2015/073322) as applied to claim 1 above, and further in view of Gibson (US 2017/0297097 – of record).
Regarding claim 16,
The combination of Barnes, Zahiri and Li teaches the apparatus as discussed in claim 1 above.
Zahiri further teaches a computer system that causes the delivery mechanism and the positioning mechanism to adjust for accurate formation of the 3D object (see [0057-0058] and [0098]). However, the combination of Barnes, Zahiri and Li does not teach a 3D scanner to provide geometry data to the control system and, based on the geometry data, the control system causes the delivery mechanism and the positioning mechanism to adjust for accurate formation of the 3D object.
In the same field of endeavor, metallic powder manufacturing apparatuses, Gibson teaches additive manufacturing system (300) for use with metallic powder material (see Fig. 3;[0007]), comprises a nozzle (310) for making a 3D object (312) into a build palate (314), a robotic arm (308) adapted to position the nozzle along an extrusion path relative to a build plate ( see Fig.3;[0057-0058]), and a control system (318) capable to cause the delivery mechanism and the positioning mechanism to adjust for accurate formation of the 3D object based on the geometry data provided by a 3D scanner (see .
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered. 
With respect to the objection to the Abstract of the disclosure, Applicant's amendment to the Abstract has overcome the objection.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendments to the claims have overcome the claim rejections.
In response to applicant's arguments in claim 1, as amended, that the combination of Barnes and Zahiri does not teach “a robotic arm including a five axis computer numerical controlled (CNC) frame or six axis industrial arm, the robotic arm securing and moving the substrate with respect to the delivery mechanism, so as to set or adjust a distance or an angle between the delivery mechanism and the substrate as the metallic powder builds up on the substrate” is persuasive. However, for further consideration, the new ground rejection based on the updated reference of Li (WO 2015/073322) renders the amendment obvious in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743